Citation Nr: 0108543	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  98-11 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for neck and back problems, 
and memory loss.


REPRESENTATION

Appellant represented by:	Dawn R. SanFilippo, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and her Spouse.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from January 1980 to 
May 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont, which denied the benefit 
sought on appeal.  A timely notice of disagreement (NOD) as 
to that decision was received in March 1997, and April 1997.  
A statement of the case was issued in April 1997.

This matter was previously before the Board in December 1999 
at which time the veteran's claim for service connection for 
PTSD was denied and the issue of service connection for neck 
and back problems, and memory loss was remanded to the RO to 
review whether she had submitted a timely substantive appeal.


FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO denied a claim 
for entitlement to service connection for back and neck 
problems, and loss of memory; that same month the veteran was 
furnished notice of the determination as well as notice of 
appellate rights and procedures.  Additionally, in a March 
1997 rating decision, the RO denied service connection for 
back and neck pain; that same month she was furnished notice 
of the determination as well as notice of appellate rights 
and procedures.

2.  A notice of disagreement as to the February 1997 rating 
decision was received in March 1997; another notice of 
disagreement as to the February 1997 rating decision was 
received in April 1997.

3.  A statement of the case (SOC) was issued in April 1997; 
the veteran was sent a copy of that SOC, along with 
instructions for completing her appeal, by VA letter dated 
April 21, 1997. 

4.  A timely substantive appeal was not received to complete 
an appeal from the February 1997 rating decision.


CONCLUSION OF LAW

The issue of entitlement to service connection for neck and 
back problems, and memory loss, is not in appellate status.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.202 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal originates from the veteran's claim for 
entitlement to service connection for a back and neck 
condition, and memory loss.  The procedural history of this 
appeal is somewhat complicated, but is set forth in detail 
below in order to clarify the nature of the matter presently 
before the Board.  

A review of the record reveals that in a February 1997 rating 
decision, the RO denied a claim for entitlement to service 
connection for back and neck problems, and loss of memory.  
By VA letter dated in February 1997, the veteran was 
furnished notice of that determination, as well as notice of 
her appellate rights.  In a March 1997 rating decision, the 
RO denied service connection for "back and neck pain."  The 
veteran was notified of that determination, and her appellate 
rights, by VA letter dated in March 1997.  A notice of 
disagreement was received from the veteran in March 1997, 
followed by another notice of disagreement received in April 
1997.  Both those statements specifically expressed 
disagreement with the February 1997 rating decision.  The RO 
issued a statement of the case (SOC) in April 1997, and by VA 
letter dated April 21, 1997, the veteran was sent a copy of 
that decision, and notified of the instructions for 
completing her appeal.

Initially, this matter was raised before the Board during the 
veteran's July 1999 video hearing and remanded in December 
1999.  Although the issue had not been certified for 
appellate review (as it was not clear that the veteran had 
submitted a timely appeal), there was a timely NOD as to a 
February 1997 rating decision.  See Manlincon v. West, 12 
Vet. App. 238 (1999) (an NOD initiates review by the Board of 
the RO's denial).  Moreover, at a July 1999 hearing before 
the undersigned Member of the Board (held via video 
conference techniques) the veteran and her representative 
maintained that a May 1997 statement could be construed as a 
timely substantive appeal.  Thus, in December 1999, the Board 
remanded the issue to the RO to determine in the first 
instance whether the veteran had filed a timely substantive 
appeal with respect to the issue of entitlement to service 
connection for neck and back problems, and memory loss, which 
was denied in a February 1997 rating decision.  The veteran 
was notified in that REMAND that if the timeliness 
determination was adverse, she was entitled to file a notice 
of disagreement with that determination and receive a SOC as 
to the issue of timeliness of the substantive appeal and that 
she would be able to perfect appellate review of that issue 
by filing a substantive appeal.

Following the December 1999 BVA remand, in a January 2000 
deferred rating decision, the RO indicated that they had to 
advise the veteran that her VA Form 9, received at the RO in 
July 1998, was not received within the one year time limit 
and did not appear timely as to the denial of service 
connection for a back and neck disorder.  The RO noted that 
the issue of whether an appeal was timely, could be appealed.  
It was also noted that a separate determination was being 
made regarding additional evidence that had been received.

Following the deferred rating decision, in a separate January 
2000 rating decision, the RO reopened the veteran's claim for 
service connection for a back and neck disorder on the basis 
of new and material evidence.  Specifically, the RO 
determined that evidence had been received to reopen the 
claim for service connection for a back and neck condition, 
but denied the claim as not well-grounded.  The veteran was 
sent a copy of that rating denial with a cover letter dated 
in January 2000.  The letter also informed the veteran that 
her VA Form 9, received on July 22, 1998, was not received 
within the one year time limit following notification of the 
February 1997 or March 1997 rating decisions, and that the 
only basis for reconsidering her claim for service connection 
for a back and neck condition was on the basis of new and 
material evidence.  The RO also indicated that the 
determination that the July 22, 1998 appeal was not timely, 
could be appealed.  The RO also notified the veteran that the 
claim for service connection for a back and neck disorder was 
recently denied as not well-grounded.  The RO informed the 
veteran of the evidence needed to substantiate her claim, and 
enclosed a copy of her appellate rights.  The January 2000 
letter, along with a copy of the January 2000 rating 
decision, was sent to the veteran's address of record, and a 
copy was sent to her representative then of record.  The 
letter was not returned as undeliverable, but to date, 
neither the veteran or her representative have responded to 
that letter.  

In February 2000, the record reflects that there was some 
email correspondence between the Board and the RO regarding 
the timeliness issue.  It appears that the RO had some 
confusion over how to handle that issue.  The Board, without 
the benefit of having the claims folder to review, suggested 
that the RO send the veteran a supplemental statement of the 
case (SSOC) as to the issue of timeliness of the substantive 
appeal, including the pertinent laws and regulations.  In 
February 2000, the RO issued a SSOC that a substantive appeal 
was not timely filed in regard to the appeal of service 
connection for neck and back problems, and memory loss, which 
was denied in a March 1997 rating decision.  The veteran was 
sent a copy of that SSOC, along with a cover letter and 
instructions on submitting a substantive appeal.  The veteran 
did not respond to that letter.  

In March 2000, the veteran submitted a statement indicating 
that she had retained a private attorney.  In April 2000, 
that attorney requested a copy of the veteran's entire claims 
file.  In July 2000, and October 2000, the veteran submitted 
statements reflecting her change of address.

In short, the Board finds that the veteran and her 
representative were put on notice that a timely substantive 
appeal had not been received following the February and March 
1997 denials of service connection for neck and back 
problems, and memory loss, as well as to the actions required 
with respect to perfecting an appeal of the new issue of 
timeliness of a substantive appeal.  Since the time of the 
July 1999 hearing, there has been no correspondence from the 
veteran or her representative(s) regarding the timeliness 
issue, or any matters pertaining to that aspect of her 
appeal.  There was no response to the RO's January 2000 
letter, and no response to the February 2000 SSOC.  The only 
correspondence of record has consisted of recent information 
regarding the veteran's new attorney, and the veteran's 
change of address.  The one assertion advanced concerning the 
timeliness of a substantive appeal from the February and 
March 1997 rating denials was made during the July 1999 video 
hearing.  At that time the representative contended that the 
veteran's May 1, 1997 statement should be considered as a 
timely filed substantive appeal.  However, that statement was 
specifically marked as in response to an April 24, 1997 RO 
letter concerning her PTSD claim.  It does not appear that it 
was intended to serve as a substantive appeal to perfect an 
appeal of the denial of service connection for neck and back 
problems, and memory loss.  A timely substantive appeal to 
perfect the 1997 denials of service connection for neck and 
back problems, and memory loss has not been received.  The 
veteran has also not submitted a notice of disagreement with 
the RO determination that a timely substantive appeal was not 
received.   

Thus, as the veteran did not initiate an appeal of the denial 
of the timeliness of her substantive appeal by filing an NOD 
as to the RO's January 2000 letter, that issue is not 
presently before the Board.  See 38 U.S.C.A. § 7105(a).  
Moreover, in the absence of a timely substantive appeal of 
record as to the February and March 1997 rating decisions, 
the Board finds that the veteran has not perfected a timely 
appeal as to the determination denying service connection for 
neck and back problems, and memory loss.  Hence, the issue of 
entitlement to service connection for neck and back problems, 
and memory loss was not perfected and, accordingly, the Board 
does not have jurisdiction to review that appeal.

The Board also observes that since the time that the December 
1999 BVA remand was issued, the Board has changed the 
practice of addressing the timeliness of a substantive 
appeal.  That matter is currently handled through letters, 
rather than a remand.  Nevertheless, at the time of the 
December 1999 BVA remand, the practice was to remand the 
issue of timeliness, for development as an appealable issue.  
In the present case, as discussed above, the veteran has not 
presented any further argument on this point since the July 
1999 hearing, despite adequate notice by the VA.  

Finally, the Board notes that the record also does not 
contain a notice of disagreement as to the January 2000 
rating decision, which reopened the veteran's claim on the 
basis of new and material evidence, and denied the claim as 
not well-grounded.  Thus, that issue is not currently in 
appellate status.  Moreover, as that claim did not become 
final prior to November 9, 2000, the procedure for referring 
back certain claims under the new provisions of the Veterans 
Claims Assistance Act of 2000, is not applicable.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  


ORDER

The appeal of entitlement to service connection for neck and 
back problems, and memory loss, which was denied in a 
February 1997 rating decision is dismissed.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 



